MEMORANDUM OPINION
                                          No. 04-11-00593-CV

                                   The CITY OF SAN ANTONIO,
                                            Appellant

                                                    v.

                      The SAN ANTONIO CONSERVATION SOCIETY and
                         The San Antonio Conservation Society Foundation,
                                           Appellees

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-CI-08390
                          Honorable Renée F. McElhaney, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 25, 2012

DISMISSED

           In the underlying suit, the trial court denied in part the City of San Antonio’s plea to the

jurisdiction and this interlocutory appeal followed. On appeal, the parties have filed a joint

motion to dismiss. Their motion states they have reached an agreement to settle and compromise

their differences and they ask this court to dismiss this appeal with prejudice. The parties’ joint

motion is granted and this appeal is dismissed. See TEX. R. APP. P. 42.1(a)(2). In accordance
                                                                                 04-11-00593-CV


with the parties’ agreement, costs of court for this appeal are taxed against Appellant and each

party shall bear its own attorney’s fees. See id. R. 42.1(d).

                                                      PER CURIAM




                                                -2-